Citation Nr: 0923652	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  99-24 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to May 
1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision that, 
in pertinent part, declined to reopen a claim for service 
connection for an acquired psychiatric disability to include 
PTSD.   The Veteran timely appealed.
 
In November 2003, the Veteran and his sister testified during 
a hearing before the undersigned at the RO.

In August 2004, the Board found new and material evidence to 
reopen the Veteran's claim for service connection for PTSD, 
and remanded the reopened claim for additional development.


FINDING OF FACT

The competent evidence is against a finding that the Veteran 
currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through November 2004, November 2005, and April 2006 letters, 
the RO or VA's Appeals Management Center (AMC) notified the 
Veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the April 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

Service treatment records contain no findings of PTSD.  
Records show that the Veteran was first hospitalized for 
schizophrenia, chronic, undifferentiated type from August 
1970 to February 1971.  Subsequently, he was hospitalized on 
several occasions for schizophrenic reactions.

In July 1978, the Veteran submitted a certified statement, 
indicating that he consulted two psychiatrists at the San 
Diego Naval Hospital during active duty.  The first 
psychiatrist recommended a transfer to an easier duty station 
for health reasons.  The second psychiatrist recommended a 
medical discharge.  Neither recommendation was followed.  The 
Veteran then served aboard the U.S.S. Constellation (CVA-64) 
from January to May 1968.  He indicated that five days prior 
to his discharge, he was handed his service records to bring 
to another part of the ship, and then to the Personnel 
Office.  On the way back to the Personnel Office, the Veteran 
indicated that he removed the psychiatric records and tore 
them up in fear of getting a less than honorable discharge.  
The Veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).

In April 1999, the Veteran's treating psychiatrist indicated 
that the Veteran's diagnosis was consistent with 
schizophrenia, chronic paranoid type by history.  The 
psychiatrist indicated that the Veteran's recent presentation 
and working diagnosis had been changed to additional PTSD 
features in relation to his past experiences in Vietnam.

In November 2003, the Veteran testified that he was given a 
diagnosis of PTSD, in addition to schizophrenia.

The Veteran's personnel records reflect that his unit was 
issued a commendation ribbon while serving aboard the U.S.S. 
Ticonderoga (CVA-19) from October 1966 to May 1967, and 
participating in combat operations in Southeast Asia.

The report of an August 2007 VA examination reflects an Axis 
I diagnosis of schizophrenia.  The examiner reviewed the 
veteran's claims file and noted the Veteran's long history of 
schizophrenia.  Stressors reported by the Veteran included 
multiple deaths while he was aboard two aircraft carriers, 
and feelings of anxiety from pilots dying and explosions.  
The Veteran reportedly worked the flight deck, and it was 
hazardous work.  He felt that his life was threatened every 
day on the flight deck.  The examiner found that the Veteran 
did not meet the criteria for PTSD, in that the trauma 
suggested did not meet criteria A.  No diagnosis of PTSD was 
provided.

In November 2007, a VA examiner found that the Veteran did 
meet the DSM-IV criteria for schizophrenia.  The examiner 
also opined that the Veteran's schizophrenia was more likely 
than not related to his service stressors.

The Board notes that service connection has been granted for 
schizophrenia, evaluated as 100 percent disabling.

Some PTSD symptoms have been documented in the claims file.  
While the Veteran's treating psychiatrist had noted PTSD 
features, he did not cite to and discuss the DSM-IV criteria 
and did not include a complete mental status interview with a 
discussion of the Veteran's stressors and the criteria upon 
which a diagnosis was reached.  The VA examination reports 
are supported by the evidence of record, more detailed, more 
persuasive and deserving of greater probative value.  A clear 
preponderance of the record is against a finding that the 
Veteran has PTSD.  

Without a diagnosis of PTSD, there is no basis to grant 
service connection and no need to discuss the other necessary 
criteria to grant service connection-i.e., a link between a 
corroborated stressor and the diagnosis of PTSD.  Although 
the Veteran has stated that he has PTSD, he is a lay person, 
and lacks the requisite medical knowledge to make a competent 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, notwithstanding the Veteran's assertions, the 
competent evidence weighs against a finding that he currently 
has PTSD.  Hence, the preponderance of the evidence is 
against the claim.  The benefit-of-the-doubt doctrine is not 
for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  


ORDER

Service connection for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


